       Case 1:21-cv-00708-CCC-CA Document 5 Filed 04/21/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

FREDERICK BANKS,                            :   CIVIL ACTION NO. 1:21-CV-708
                                            :
                    Petitioner              :   (Judge Conner)
                                            :
             v.                             :
                                            :
WARDEN M. THOMPSON,                         :
                                            :
                    Respondent              :

                                  MEMORANDUM

      Presently before the court is a petition for writ of habeas corpus (Doc. 1)

pursuant to 28 U.S.C. § 2241 filed by petitioner Frederick Banks (“Banks”), an

inmate confined at the United States Penitentiary, Allenwood, in White Deer,

Pennsylvania. The sole named respondent is M. Thompson, the Warden of the

Federal Correctional Institution, Allenwood Low (“FCI-Allenwood Low”).

Preliminary review of the petition has been undertaken, see R. GOVERNING § 2254

CASES R.4 1, and, for the reasons set forth below, the court will dismiss the petition.

I.    Background

      Banks asserts that respondent, the Trust Fund Department at FCI-

Allenwood Low, and “others” failed to deliver and send his emails on April 10, 2021

and April 11, 2021. (Doc. 1 at 1). He further asserts that respondent discriminated

against him based on his status as an American Indian. (Id.) For relief, Banks


      1
        Rule 4 provides, “[i]f it plainly appears from the petition and any attached
exhibits that the petitioner is not entitled to relief in the district court, the judge
must dismiss the petition and direct the clerk to notify the petitioner.” R.
GOVERNING § 2254 CASES R.4. See also R. GOVERNING § 2254 CASES R. 1(b)
(applicable to petitions under 28 U.S.C. § 2241 in the discretion of the court).
       Case 1:21-cv-00708-CCC-CA Document 5 Filed 04/21/21 Page 2 of 3




seeks an order directing respondent to deliver and send his emails, he requests

sanctions against respondent, and he moves for an order enjoining respondent from

engaging in further illegal conduct. (Id. at 1-2).

II.   Discussion

      A habeas petition may be brought by a prisoner who seeks to challenge either

the fact or duration of his confinement. Preiser v. Rodriguez, 411 U.S. 475, 494

(1973); Tedford v. Hepting, 990 F.2d 745, 748 (3d Cir. 1993). “Habeas relief is clearly

quite limited: ‘The underlying purpose of proceedings under the ‘Great Writ’ of

habeas corpus has traditionally been to ‘inquire into the legality of the detention,

and the only judicial relief authorized was the discharge of the prisoner or his

admission to bail, and that only if his detention were found to be unlawful.’”

Leamer v. Fauver, 288 F.3d 532, 540 (3d Cir. 2002) (quoting Powers of Congress and

the Court Regarding the Availability and Scope of Review, 114 HARV. L. REV. 1551,

1553 (2001)). However, when seeking to impose liability due to the deprivation of

any rights, privileges, or immunities secured by the Constitution and laws, the

appropriate remedy is a civil rights action. See Leamer, 288 F.3d at 540. “Habeas

corpus is not an appropriate or available federal remedy.” See Linnen v. Armainis,

991 F.2d 1102, 1109 (3d Cir. 1993). Additionally, when an inmate’s challenge is to “a

condition of confinement such that a finding in [the inmate’s] favor would not alter




                                            2
         Case 1:21-cv-00708-CCC-CA Document 5 Filed 04/21/21 Page 3 of 3




his sentence or undo his conviction,” a petition for writ of habeas corpus is

inappropriate. Leamer, 288 F.3d at 542.

       In the instant habeas petition, Banks is not challenging the duration or

propriety of his sentence. Instead, he asserts that respondent, along with “others”

at FCI-Allenwood Low, failed to deliver and send his emails, and discriminated

against him based on his national origin as an American Indian. The proper means

of seeking redress for these actions is to file a civil suit for violation of constitutional

rights, following exhaustion of administrative appeals. Moreover, Banks’ request

for injunctive relief and sanctions would neither alter his sentence nor undo his

conviction. Banks’ claims do not appropriately lie in habeas and the instant habeas

petition will be dismissed.

III.   Conclusion

       The court will dismiss the habeas petition without prejudice to any right

Banks may have to reassert his present claims in an appropriate civil rights action. 2

A separate order shall issue.



                                          /S/ CHRISTOPHER C. CONNER
                                          Christopher C. Conner
                                          United States District Judge
                                          Middle District of Pennsylvania


Dated:      April 21, 2021




       2
          In this regard, the court expresses no opinion as to the merits, if any, of any
civil rights claims Banks may file based upon the facts asserted herein.
